DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Patent No.: US 10172197 B1) in view of Pope et al. (Pub. No.: US 2016/0057823 A1). 
Regarding claim 1, Gao teaches a method of driving a light source (FIG. 1, LED) with a control signal (FIG. 1, signal from OUTPUT pin of controller 150 to Q1) wherein an intensity of light emitted by an illuminant depends on a value and a value progression of the control signal (column 1, lines 31-38, “a circuit with adaptive switching frequency control comprises operating a controller 150 of a dimmable single-stage power converter (refer to FIG. 1) in pulse width modulation (PWM) mode at a first switching frequency level (e.g., 90 kilohertz (kHz)) from a maximum dimming duty-ratio level (e.g., 100 percent (%)) until a first dimming duty-ratio level (e.g., 85%)”, here PWM mode for control signal does time variation and dimming .i.e. intensity depends on duty-ratio), the method comprising:  
modulating the value progression of the control signal in time with a PWM modulation (FIG. 8 and column 1, lines 38 and 43, “a first dimming duty-ratio level (e.g., 85%)” and the second dimming duty-ratio level (e.g., 20%)”), wherein: 
the PWM modulation of the control signal comprises PWM pulses (column 2, lines 13-14, “pulse width modulation (PWM) pulses indicating a desired level of dimming”), the PWM modulation further comprises PWM periods respectively associated with the PWM pulses (FIG. 2 and column 6, lines 12-13, “A constant switching period of time for every switching cycle”); 
a PWM period of a respective PWM pulse (column 2, lines 13-16, “pulse width modulation (PWM) pulses indicating a desired level of dimming; and adjusting, by the controller, an output current level for the single-stage power converter according to a duty-ratio of the pulses”) begins in time with a rising edge of the PWM pulse and ends with a rising edge of an immediately following PWM pulse of the PWM modulation (This is the definition of a period of any pulses in electrical field);
 a PWM pulse instantaneous frequency (FIG. 8, fsw) of the PWM pulse is a reciprocal of the PWM period of the PWM pulse (frequency is reciprocal of period is a theory in electrical filed);
 a PWM duty cycle of the PWM pulse is a ratio of a value of a temporal duration of the PWM pulse in the PWM period of the PWM modulation of the control signal divided by a value of a temporal PWM period duration of the PWM period of the PWM modulation of the control signal, and further wherein (column 1, lines 35-37, “pulse width modulation (PWM) mode at a first switching frequency level (e.g., 90 kilohertz (kHz)) from a maximum dimming duty-ratio level (e.g., 100 percent (%)) until a first dimming duty-ratio level (e.g., 85%)”, a duty cycle is typically expressed as a ratio or percentage), and further wherein: 

the PWM pulse instantaneous frequency of the PWM pulses of the PWM modulation depends on the PWM duty cycle of the PWM pulses of the PWM modulation of the control signal (FIG. 8); 
a PWM pulse instantaneous frequency of  PWM pulses of the PWM modulation is a first PWM pulse instantaneous frequency (FIG. 8, 20% duty ratio) at a first PWM duty cycle of the PWM pulses (FIG. 8 fsw 25kHz) of the PWM modulation of the control signal, and Page 4 of 8Response Submitted 12/08/2021 App. No.: not yet assigned
a PWM pulse instantaneous frequency of the PWM pulses of the PWM modulation at a second PWM duty cycle of the PWM pulses (FIG. 8, 85% duty ratio) of the PWM modulation of the control signal, which is different from the first PWM duty cycle, is a second PWM pulse instantaneous frequency (FIG. 8 fsw 90 kHz) which is different from the first PWM pulse instantaneous frequency (FIG. 8, 90 kHz and 25 kHz are different); 
at least in one operating state, a magnitude of the first PWM duty cycle is smaller than a magnitude of the second PWM duty cycle (FIG. 8, 20% is less than 85%, a duty cycle is the fraction of one period when a system or signal is active and a duty cycle typically expressed as a ratio or percentage); and 
in the operating state a magnitude of the first PWM pulse instantaneous frequency is smaller than a magnitude of the second PWM pulse instantaneous frequency (FIG. 8, 25 kHz is less than 90 kHz).

Gao further teaches an illuminant driver (FIG. 1, Q1) supplies the illuminant  with a switching  electric current (FIG. 2, ISW and column 5 lines 44-47, ”a graph showing the input current (Iin), the switch Q1 current (Isw), and the peak current command (mVin,aSin(ωt)) over time for the dimmable single-stage power converter of FIG. 1”).

Gao does not explicitly teaches a PWM modulated electric current that is switched on and off according to the PWM modulation of the control signal.

Pope teaches a PWM modulated electric current that is switched on and off according to the PWM modulation of the control signal (paragraph [0005], “An LED driver may use a pulse width modulated current source to control current through a string of LEDs. Current through the string may be controlled by a current loop operating at a relatively high PWM frequency, with a duty cycle of a current switch of the current source being varied to regulate the current through the LED string”)
  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gao in view of Pope to incorporate a pulse width modulated current source to control output intensity of the LED string (Pope, paragraph [0005]).

Regarding claim 2, Gao as modified above further teaches the illuminant comprises at least one LED (Gao, FIG. 1, LED).

Regarding claim 3, Gao teaches a luminaire comprising: 
an illuminant (FIG. 1 LEDs); 
an illuminant drivers (FIG. 1, a controller of a dimmable single-stage power converter 150); and 
a control signal (FIG. 1, signal from OUTPUT pin of controller 150 to Q1), wherein: 
the illuminant driver supplies the illuminant at least secondarily with electrical energy via the control signal (column 19 lines 19, “the controller 150 controls the switching of a power switch Q1, such as an NMOS transistor, by driving its gate through an output pin (OUTPUT pin)”);  
the illuminant driver generates the control signal (FIG. 1); 
an intensity of light emitted by the illuminant depends on a value and a time variation of the control signal (column 1, lines 31-38, “a circuit with adaptive switching frequency control comprises operating a controller 150 of a dimmable single-stage power converter (refer to FIG. 1) in pulse width modulation (PWM) mode at a first switching frequency level (e.g., 90 kilohertz (kHz)) from a maximum dimming duty-ratio level (e.g., 100 percent (%)) until a first dimming duty-ratio level (e.g., 85%)”, here PWM mode for control signal does time variation and dimming .i.e. intensity depends on duty-ratio); 
a temporal value progression of the control signal (column 1, lines 38 and 43, “a first dimming duty-ratio level (e.g., 85%)” and he second dimming duty-ratio level (e.g., 20%)”) generated by the illuminant driver and thus the intensity of the light emitted by the illuminant depends on a preset value which the illuminant driver generates or receives or holds ready (column 5 lines 40-43, “Controller 150 may also include a dimmer 1 pin (DIM 1) pin to receive pulse width modulation (PWM) pulses indicating the desired dimming for the LEDs”);
the illuminant driver PWM-modulates the temporal value progression of the control signal in time with a PWM modulation (column 1, lines 33-35, “a controller 150 of a dimmable single-stage power converter (refer to FIG. 1) in pulse width modulation (PWM) mode”);
App. No.: not yet assignedthe PWM modulation of the control signal of the illuminant driver comprises PWM pulses (column 2, lines 13-14. “the controller, pulse width modulation (PWM) pulses indicating a desired level of dimming”);  
the PWM modulation of the illuminant driver comprises PWM periods which are respectively associated with the PWM pulses (FIG. 2 and column 6, lines 12-12, “A constant switching period of time for every switching cycle”);
a PWM period of a PWM pulse (column 2, lines 13-16, “pulse width modulation (PWM) pulses indicating a desired level of dimming; and adjusting, by the controller, an output current level for the single-stage power converter according to a duty-ratio of the pulses”) begins in time with a rising edge of the PWM pulse and ends with a rising edge of an immediately following PWM pulse of the PWM modulation (This is the definition of a period of any pulses in electrical field); 
a PWM pulse instantaneous frequency of the PWM pulse (FIG. 8, 25 kHz) is a reciprocal of the PWM period of the PWM pulses (frequency is reciprocal of period is a theory in electrical field); and 
a PWM duty cycle of the PWM pulse is a ratio of the value of a temporal duration of  the PWM pulse in the PWM period of the PWM modulation of the control signal divided by a value of  a temporal PWM period duration of the PWM period of the PWM modulation of the control signal (column 1, lines 25-38, “pulse width modulation (PWM) mode at a first switching frequency level (e.g., 90 kilohertz (kHz)) from a maximum dimming duty-ratio level (e.g., 100 percent (%)) until a first dimming duty-ratio level (e.g., 85%)”, a duty cycle is typically expressed as a ratio or percentage) ; and further wherein: 
the PWM duty cycle and/or the PWM pulse instantaneous frequency depend on the preset value (FIG. 8, 20% duty ratio);
for a first default value, a PWM pulse instantaneous frequency of the PWM pulses (FIG. 8 fsw 25kHz) of the PWM modulation is a first PWM pulse instantaneous frequency (FIG. 8 fsw 25 kHz) at a first PWM duty cycle of the PWM pulses (FIG. 8, dimming duty-ratio 20%) of the PWM modulation of the control signal;  
for a second preset value (FIG. 8, 85% duty ratio) different from the first preset value (85% duty ratio is different that 20% duty ratio), a PWM pulse instantaneous frequency of the PWM pulses of the PWM modulation at a second PWM duty cycle (FIG. 8, 85% duty ratio) of the PWM pulses of the PWM modulation of the control signal different from the first PWM duty cycle is a second PWM pulse instantaneous frequency (FIG. 8 fsw 90 kHz) different from the second PWM pulse instantaneous frequency (FIG. 8, 90 kHz and 25 kHz are different); and 
at least a magnitude of the first PWM duty cycle is smaller than a magnitude of the second PWM duty cycle (FIG. 8, 20% is less than 85%, a duty cycle is the fraction of one period when a system or signal is active and a duty cycle is typically expressed as a ratio or percentage); and 
Page 6 of 8Response Submitted 12/08/2021 App. No.: not yet assignedin that then in the operating state a magnitude of the first PWM pulse instantaneous frequency is smaller than a magnitude of the second PWM pulse instantaneous frequency (FIG. 8, 25 kHz is less than 90 kHz).

Gao further teaches an illuminant driver (FIG. 1, Q1) supplies the illuminant  with a switching electric current (FIG. 2, ISW and column 5 lines 44-47, ”a graph showing the input current (Iin), the switch Q1 current (Isw), and the peak current command (mVin,aSin(ωt)) over time for the dimmable single-stage power converter of FIG. 1”).

Gao does not explicitly teaches a PWM modulated current that is switched on and off according to a PWM modulation of the control signal.

Pope teaches a PWM modulated current that is switched on and off according to a PWM modulation of the control signal (paragraph [0005], “An LED driver may use a pulse width modulated current source to control current through a string of LEDs. Current through the string may be controlled by a current loop operating at a relatively high PWM frequency, with a duty cycle of a current switch of the current source being varied to regulate the current through the LED string”)
  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gao in view of Pope to incorporate a pulse width modulated current source to control output intensity of the LED string (Pope, paragraph [0005]).

Regarding claim 4, Gao as modified above further teaches the illuminant comprises at least one LED (Gao, FIG. 1, LED).

Regarding claim 5, Gao as modified above further teaches the driver includes a current source that is switched on and off according to the PWM modulation of the control signal and supplies the PWM electric current to the illuminant (paragraph [0005], “a pulse width modulated current source to control current through a string of LEDs. Current through the string may be controlled by a current loop operating at a relatively high PWM frequency, with a duty cycle of a current switch of the current source being varied to regulate the current through the LED string”).

Regarding claim 6, Gao as modified above further teaches the driver includes a current source that is switched on and off according to the PWM modulation of the control signal and supplies the PWM electric current to the illuminant (paragraph [0005], “a pulse width modulated current source to control current through a string of LEDs. Current through the string may be controlled by a current loop operating at a relatively high PWM frequency, with a duty cycle of a current switch of the current source being varied to regulate the current through the LED string”).

Response to Arguments
Applicant's arguments with respect to amended claim 1 have been considered but is moot because the new ground of rejection does rely on Pope reference applied in combination with Hauk for matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831